COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-399-CR
 
DAVID JAMES HENDERSON                                                   APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        David James Henderson seeks to appeal an order denying his motion to 
quash confidential information allegedly disclosed by his former attorney to the 
State.  We dismiss the appeal for want of jurisdiction.
        On October 9, 2003, we notified the parties of our concern that we 
lacked jurisdiction over this appeal because the order appellant was attempting 
to appeal is not an appealable order, and informed them that the appeal would 
be dismissed for want of jurisdiction unless appellant or any party desiring to 
continue the appeal filed with the court a response showing grounds for 
continuing the appeal.  See Tex. R. App. P. 44.3.  In his response, appellant 
stated that he sent this appeal to the wrong court and asked us to forward it 
to the court of criminal appeals, which we declined to do.   
        Generally, we only have jurisdiction to consider an appeal by a criminal 
defendant where there has been a final judgment of conviction.  See Apolinar 
v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991) (“The courts of appeals 
do not have jurisdiction to review interlocutory orders unless that jurisdiction 
has been expressly granted by law.”).
  The order appellant is appealing is 
neither a final judgment nor an appealable interlocutory order.  Accordingly, we
dismiss the appeal for want of jurisdiction.  
                                                          PER CURIAM
 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 20, 2003